Name: COMMISSION REGULATION (EEC) No 2687/93 of 29 September 1993 re-establishing the levying of customs duties on products of category 12 (order No 40.0120), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 245/60 Official Journal of the European Communities 1 . 10. 93 COMMISSION REGULATION (EEC) No 2687/93 of 29 September 1993 re-establishing the levying of customs duties on products of category 12 (order No 40.0120), originating in the Philippines, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category 12 (order No 40.0120), originating in the Philippines, the relevant ceiling amounts to 3 1 89 000 pairs ; Whereas on 14 May 1993 imports of the products in question into the Community, originating in the Philip ­ pines, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to the Philippines, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 391 7/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 4 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in the Philippines : Order No Category(unit) CN code Description 40.0120 i2 6115 12 00 Panty-hose (tights), stockings, under stockings, (1 000 pairs) 6115 19 10 socks, ankle-socks, sockettes and the like, knitted 6115 19 90 or crocheted, other than for babies, including 61 15 20 1 1 stockings for varicose veins, other than products of 6115 20 90 category 70 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&lt;) OJ No L 370, 31 . 12. 1990, p . 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . 1 . 10. 93 Official Journal of the European Communities No L 245/61 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission